Case 1:18-cv-03260-PKC-JO Document 64-1 Filed 11/12/19 Page 1 of 1 PagelD #: 739

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MICHAEL GRECCO PRODUCTIONS, INC.,
Plaintit, Case No. 18-cv-03260-PKC-JO
- against -

ALAMY INC. and ALAMY LTD.,

Defendants.

 

 

DECLARATION OF NANCY E. WOLFF

NANCY E. WOLFF declares as follows:

1. I am a member of the Bar of this Court and a partner in the law firm of Cowan,
DeBaets, Abrahams & Sheppard LLP, attorneys for defendants Alamy Inc. and Alamy Ltd.
(collectively, “Defendants”) in this proceeding. I submit this declaration in support of
Defendants’ letter requesting a pre-motion conference and setting forth the bases for Defendants’
anticipated motion to dismiss the amended complaint of plaintiff Michael Grecco Productions,
Inc., dated October 10, 2019, pursuant to Fed. R. Civ. Proc. 12(b)(2) and 12(b)(6).

a Attached hereto as Exhibit A is a true and correct copy of excerpts from the
transcript of the deposition of Jane Serember, dated September 5, 2019.

I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge.

Dated: New York, New York . Si, ]
5 ? 2 f Wy
October 23, 2019 lAntbd €. | WA

NANCY ia “ / /
